ee Ww

oOo FSF NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cv-03234-JAM-AC Document 22 Filed 06/14/19 Page 1 of 2

Mark Aussieker

8830 Olive Ranch Lane
Fair Oaks, CA 95628
Phone: 916-705-8006
aussiekerl @gmail.com

in pro per
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
MARK AUSSIEKER Case 2:18-cv-03234-JAM-AC
Plaintiff,
Vv. NOTICE OF VOLUNTARY DISMISSAL
OF THIS ENTIRE CASE
M&S GREEN-POWER ENERGY, INC,
SHIRAN PILO and CALIFORNIA
ENERGY REBATE PROGRAM,
FERMAIN FLORES
Defendant.

 

 

 

TO THE HONORABLE COURT, ALL PARTIES AND COUNSEL: I am the Plaintiff in
this matter and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), I voluntarily dismiss:
(X)THE ENTIRE CASE
Such dismissal shall be without prejudice, and to convert to prejudice on December 20th,
2019, after Defendants have made a sixth and final payment to satisfy the terms of the dismissal.
each side to bear its own costs and fees.

Dated: (0 7 [4- (4

MARK AUSSIEKER

«<

 
Oo SF HN WBN WO Fe WO HNO

bo N N NO do N bo i) No pond i — — pay — — — — be
oo “BON WG ENS G2 N e oOo ‘oO oO ~ nN WN a wo Nh — oO

 

Case 2:18-cv-03234-JAM-AC Document 22 Filed 06/14/19 Page 2 of 2

CERTIFICATE OF SERVICE
CERTIFICATE OF SERVICE

Filed by mail with United States District Court CY [{ 4 , with a copy emailed
to:

Emailed to:

Efrat Levy esqefy@yahoo.com

with a copy mailed to:
M&S GREEN-POWER ENERGY, INC, SHIRAN PILO and CALIFORNIA ENERGY
REBATE PROGRAM, FERMAIN FLORES 18750 Oxnard St, Unit 403. Trazana, CA 91356

-(4- 4

Whs.A Qu ssi

Mant Dass Chg,

 
